By the Court.
The provision in the constitution, which, it is claimed, excludes the jurisdiction of the court of common pleas, is as follows: The probate court shall have jurisdiction in probate and testamentary matters, the appointment of administrators and guardians, the settlement of the accounts of executors, administrators, and guardians, and such jurisdiction in habeas corpus, etc., as may be provided by law.
The statute in question, which confers upon the court of common pleas jurisdiction to appoint guardians of the property of persons incapable of taking care of and preserving their property by reason of intemperance and habitual drunkenness, is not in conflict with the foregoing provisions of the constitution.
Nor is the statute in violation of section 5 of article 1, which provides that the right of trial by jury shall be inviolate. The right thus secured was such as was recognized by the common law. At common law the right of trial by jury did not exist in cases like unto those provided lor i a-the statute. See Schroyer v. Richmond, 16 Ohio St. 455.

Judgment affirmed.